            Case 1:19-cv-10656-RA Document 19 Filed 12/12/19 Page 1 of 2



BROWN GAVALAS & FROMM LLP
Attorneys for Defendants
AMERICAN STEAMSHIP OWNERS
MUTUAL PROTECTION AND
INDEMNITY ASSOCIATION, INC.and
SHIPOWNERS CLAIMS BUREAU, INC.
505 Fifth Avenue
New York, New York 10017
Tel: (212) 983-8500
Fax: (212) 983-5946

 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 -----------------------------------------------------X
 GREAT LAKES INSURANCE SE
 IN ITS OWN RIGHT AND/OR AS
 SUBROGEE OF PACIFIC GULF
 SHIPPING CO.,                                            Case No.: 1:19-cv-10656 (RA)(SLC)

                           Plaintiff,

         -against-                                        NOTICE OF MOTION TO
                                                          DISMISS THE COMPLAINT
 AMERICAN STEAMSHIP OWNERS
 MUTUAL PROTECTION AND
 INDEMNITY ASSOCIATION, INC.
 A/K/A THE AMERICAN CLUB,
 SHIPOWNERS CLAIMS BUREAU, INC.,
 GEORGE GOURDOMICHALIS, AND
 EFSTATHIOS GOURDOMICHALIS,

                            Defendants.
 -----------------------------------------------------X

        PLEASE TAKE NOTICE that Defendants, AMERICAN STEAMSHIP OWNERS

MUTUAL PROTECTION AND INDEMNITY ASSOCIATION, INC. and SHIPOWNERS

CLAIMS BUREAU, INC., will move this Court before the Honorable Ronnie Abrams, at the

United States Courthouse located at 40 Foley Square, New York, New York, at a date and time

to be set by the Court, for an Order, pursuant to Rules 9, 12, 37 and 65 of the Federal Rules of

Civil Procedure as well as the inherent power of the Court to fashion appropriate remedies for
          Case 1:19-cv-10656-RA Document 19 Filed 12/12/19 Page 2 of 2



violation of a protective order, dismissing the Complaint in its entirety, awarding attorneys’ fees

in connection with this motion and granting such further and different relief as the Court deems

just and proper.

       PLEASE TAKE FURTHER NOTICE that opposition papers are required to be served

and filed in accordance with the Federal Rules of Civil Procedure and the Local Rules of the

United States District Court for the Southern and Eastern Districts of New York.

Dated: New York, New York
       December 12, 2019

                                                      BROWN GAVALAS & FROMM LLP
                                                      Attorneys for Defendants
                                                      AMERICAN STEAMSHIP OWNERS
                                                      MUTUAL PROTECTION AND
                                                      INDEMNITY ASSOCIATION, INC.
                                                      A/K/A THE AMERICAN CLUB and
                                                      SHIPOWNERS CLAIMS BUREAU, INC.



                                                       s/ Robert J. Brown
                                                      Robert J. Brown (RB-9131)
                                                      Email: rjb@browngavalas.com
                                                      Peter Skoufalos (PS-0105)
                                                      Email: pskoufalos@browngavalas.com
                                                      Michael P. Naughton (MN-6870)
                                                      Email: mpn@browngavalas.com
                                                      505 Fifth Avenue
                                                      New York, New York 10017
                                                      (212) 983-8500




                                                 2
